UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 0-52722 BTHC XIV, INC. (Exact name of registrant as specified in its charter) 1601 Elm Street, Suite 4600, Dallas, TX 75201 (Address of principal executive offices, including zip code) (972) 954-4135 (Registrant’s telephone number, including area code) Common Stock, $.001 par value per share (Title of each class of securities covered by this Form) (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: oRule 12g-4(a)(1) xRule 12g-4(a)(2) oRule 12h-3(b)(1)(i) oRule 12h-3(b)(1)(ii) oRule 15d-6 Approximatenumber of holders of record as of the certification or notice date:429 Pursuant to the requirements of the Securities Exchange Act of 1934, BTHC XIV, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:5/29/2012 By: /s/ Patrick D. Souter
